Citation Nr: 1416170	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-34 658	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee which reopened the Veteran's previously denied claim of service connection for rheumatoid arthritis and denied the reopened claim.  Regardless of the RO's actions, the Board is required to make an independent determination as to whether new and material evidence has been received to reopen the claim.  Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001)

The Veteran testified before a Veterans Law Judge (VLJ) at a January 2014 videoconference hearing at the RO.  The hearing transcript has been reviewed and associated with the claims file.


FINDINGS OF FACT

1.  An April 2006 rating decision denied entitlement to service connection for rheumatoid arthritis.  The Veteran filed a notice of disagreement and the RO issued a statement of the case in August 2007.  Thereafter, the Veteran submitted additional evidence and the RO issued a supplemental statement of the case in November 2007.  However, the Veteran failed to file a substantive appeal; no new and material evidence was submitted during the appeal period and the appeal was closed.

2.  The evidence received since the RO's April 2006 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection for rheumatoid arthritis, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  Current rheumatoid arthritis had its onset during military service.


CONCLUSIONS OF LAW

1. The April 2006 rating decision which denied the Veteran's claim of entitlement to service connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The evidence received subsequent to the April 2006 rating decision is new and material; and the claim of service connection for rheumatoid arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence - Claim to Reopen

In April 2006, the RO denied service connection for rheumatoid arthritis.  At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and a VA examination and opinion.  The denial was based on STRs failing to show complaints of or treatment for rheumatoid arthritis and there being no evidence that the disability manifested within one year of separation from service.  

The Veteran was notified of this decision and of his procedural rights by letter in April 2006.  Thereafter, he filed a notice of disagreement and submitted additional treatment records.  The RO issued a statement of the case in October 2007 confirming the denial of service connection.  Again, the Veteran submitted records regarding treatment for rheumatoid arthritis and the RO issued a supplemental statement of the case in November 2007 continuing the denial of service connection.  Thereafter, he failed to file a substantive appeal and did not submit any new and material evidence within the appeal period.  Thus, the April 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the April 2006 rating decision includes a VA examination, a private opinion, a VA physician opinion, treatment records and a transcript from a Board videoconference hearing.  This evidence is new as it was not part of the record at the time of the April 2006 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by demonstrating that rheumatoid arthritis may have had its onset during military service.  Therefore, the evidence is new and material, and the claim is reopened.

II. Service Connection for Rheumatoid Arthritis

Governing Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

Analysis

The Veteran's private and VA treatment records include diagnoses of rheumatoid arthritis since 2004; thus a current disability has been demonstrated.   

Service treatment records (STRs) are negative for complaints, treatment for or a diagnosis of rheumatoid arthritis.  However, STRs show complaints of pain in the shoulders, knees, fingers and right hip since approximately September 1987.  An in-service disease or injury is thus demonstrated.

Private treatment records note a diagnosis of rheumatoid arthritis in December 2004 and continued treatment for the disability since that time.

VA examiners concluded in August 2006; May 2007, and August 2009 that the current rheumatoid arthritis was less likely than not related to service, including in documented joint complaints.  These opinions were based largely on the absence of documented ongoing care for rheumatoid arthritis dating from service.

In December 2008, a VA physician wrote that the physician had been treating the Veteran since March 2007 and believed that the bursitis and limited knee flexion mentioned in service could very well have been early symptoms of rheumatoid arthritis.

In August 2011 a physician in a VA rheumatology department opined that, to a reasonable degree of medical certainty, the onset of rheumatoid arthritis was during active military service.  The physician noted that his military medical records document multiple instances of rheumatoid arthritis like symptoms which include moderate to severe knee and shoulder pain.  The condition was treated with prescriptions which would reduce the symptom of pain and loss of use, but not treat the disease process itself.  Based on the evidence, she opined that the Veteran was having arthritis flares while on active duty.  In January 2014, the physician submitted an additional opinion and confirmed that based on the Veteran's in-service symptoms, it is more likely than not that the onset of rheumatoid arthritis was during active service.  

The favorable opinions are at least as probative as those that are against the claim.  
Accordingly, resolving reasonable doubt in favor of the Veteran, the criteria for service connection for rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for rheumatoid arthritis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


